*965Appeal from the United States District Court for the Northern District of California. Further consideration of the question of jurisdiction is postponed until a hearing of the case on the merits. Counsel are requested to brief and argue, in addition to the merits, the question of this Court's jurisdiction on direct appeal under 28 U. S. C. § 1253; see 28 U. S. C. § 2281.
Mr. Justice Black and Mr. Justice Douglas would note jurisdiction since none of the parties has raised the question concerning the propriety of convening a three-judge court in this case and since the convening of a three-judge court was not palpably erroneous.